Citation Nr: 1632536	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  08-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post right leg popliteal to posterior
tibial reversed saphenous vein graft bypass, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for status post left leg popliteal to posterior
tibial reversed saphenous vein graft bypass, to include as secondary to service-connected disabilities.
 
3.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disabilities.

5.  Entitlement to a compensable evaluation for status-post
uvulopalatopharyngoplasty (UPPP).

6.  Entitlement to a total rating based upon individual unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to December 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from
August 2007 and July 2008 rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in St Petersburg, Florida.

The matters on appeal were previously before the Board in January 2012 and March 2015, at which times the issues were remanded for further development.  

The Board notes that the Veteran's representative submitted argument on two additional issues-that of entitlement to higher ratings for the Veteran's lumber spine and left ankle disabilities-in the most recent May 2016 post-remand brief.  However, as these matters were finally adjudicated by the Board in its March 2015 decision and were not appealed to the U.S. Court of Appeals of Veterans Claims (Court or CAVC).  See March 2015 Board decision (denying a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, awarding separate 10 percent ratings for radiculopathy of the right and left lower extremities, and denying a rating in excess of 10 percent for residuals of a left ankle sprain); September 2015 rating decision (effectuating the Board's award for bilateral lower extremity radiculopathy effective February 7, 2012).  Accordingly, notwithstanding the fact that the issues were noted in the representative's brief, the matters are not in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, with regard to the Veteran's claims, another remand is warranted for additional development.  

I.  Outstanding Records

A review of the claims file reflects that there are outstanding records that are potentially relevant to the issues being remanded.  First, a November 2008 VA treatment record stated that after the Veteran's claimed stressors of an air show crash at Ramstein Air Force Base in Germany and the crash of Flight 103, he received crisis counseling (eight months for the first stressor and a full year for the second).  In-service mental health treatment records are not typically stored with the service treatment records.  See Veterans Benefits Administration Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section D.2.a (revised June 17, 2016).  As these records may contain information critical to the Veteran's claim for a psychiatric disorder, including PTSD, VA must assist in obtaining such record. 
38 C.F.R. § 3.159(c)(2) (2015). 

Second, in an October 2000 VA treatment report, it was also noted that the Veteran was participating in a VA Vocational, Rehabilitation, and Eduction (VR&E) program.  These records may contain pertinent evidence for issues on appeal and may provide some employment/educational background relevant to his claim for TDIU.  As such, these records should also be associated with the claims file.  

II.  Stressor Verification

The Board's initial January 2012 Remand directed that the AOJ "seeking verification from official sources as to whether the Veteran was stationed at
the Ramstein Air Base at the time of the air show crash on August 28, 1988, and seeking verification from any official military sources as to whether the Veteran was on any list of any military personnel who participated in efforts to retrieve body parts from the wreckage of Pan Am Flight 103 in Lockerby, Scotland."  January 2012 Board Remand (emphasis added).  In response, the AOJ obtained the Veteran's service personnel records, but no efforts were made to ascertain the Veteran's duty assignment or location at the time of either of these events.   Once the claimed stressor has been verified, as is the case here, a veteran's personal exposure to the event may be implied by the evidence of record.  The Court has stated that a veteran need not substantiate actual presence during the stressor; if a veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Therefore, a search should be conducted through the Joint Services Records Research Center (JSRRC), or other appropriate repository, events to determine whether the Veteran's unit may have been involved in either incident.  

III.  Adequate VA Opinions

With regard to the service connection claims, the Board remanded for new VA opinions on direct and secondary service connection in March 2015.  Significantly, the Board directed that "[i]f an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence."  See March 2015 Board Remand (emphasis added).  In looking at the VA opinions obtained on remand, each of which determined that an opinion could not be reached without resorting to speculation, the Board finds that they are insufficient to comply with the Board's remand directive.  Unfortunately, they do not contain adequate rationales as for why an opinion could not be rendered without resorting to mere speculation, nor is it evident based on a review of the record why speculation would be required.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence").  Accordingly, a remand is warranted to correct this deficiency and to ensure that adequate opinions are obtained as originally requested by the Board in its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

In pertinent part, the May 2015 VA psychological examiner stated that an opinion could not be provided with resort to speculation for the reasons that "recent progress reports suggest that [he] is essentially asymptomatic."  However, pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal, so any decrease in symptomatology is not a valid reason to withhold an opinion on nexus.  

Additionally, with regard to the June 2015 VA opinions provided for the lower extremities and the cervical spine, the VA examiner also concluded that "[i]t would be only with resort to mere speculation [to] opine whether [or] not" any of these disabilities were related to service or caused or aggravated by a service-connected disability.  The rationales, however, merely point to an absence of specific treatment or diagnoses in service and a notation that medical literature does not support a cause-and-effect relationship.  The Board cannot agree, however, that either of these reasons alone would prevent a competent VA examiner from providing a medical opinion on the matter of direct and secondary service connection.   

Therefore, case must be remanded so that a VA examiner can either provide the requested opinion or adequately explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  Moreover, if there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With regard to the Veteran's increased rating claim for UPPP, the Board directed that in its March 2015 remand the "must specifically address whether the
Veteran has stricture or obstruction of the pharynx or nasopharynx, absence of soft palate, or paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment."  Unfortunately, the June 2015 VA examiner did not address stricture or obstruction of the pharynx or nasopharynx or whether there was any absence or paralysis of the soft palate.  Therefore, it is not sufficient to comply with the Board's previous remand.   Furthermore, because a February 2012 private opinion stated that residuals include reflux, gagging, and sporadic unpredictable vomiting, a VA examination of the upper gastrointestinal tract is needed.  The Board notes that the Veteran has a diagnosis of gastroesophageal reflux disease (GERD), so the examiner is directed to identify any and all symptoms that may be manifestations of the Veteran's service-connected UPPP residuals.  

As to the issue of entitlement to TDIU, the claims being remanded herein are
inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v.
Derwinski, 1 Vet App 180 (1991) (two issues are inextricably intertwined when
they are so closely tied together that a final decision on one issue cannot be
rendered until a decision on the other issue has been rendered).  As such, the Board
will delay making a determination on the claim for TDIU until the other claims have been adjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any military mental health treatment records for the Veteran, to include during the time periods after the air show crash and Flight 103 crash when he reports that he received crisis counseling.  See Veterans Benefits Administration Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section D.2.a (revised June 17, 2016).  All efforts to obtain these records, and any negative response, should be well-documented.

2.  Obtain a copy of any relevant documents of the Veteran's VR&E folder that may have a bearing on the appellate claims.

3.  With any necessary assistance from the Veteran, attempt to verify the Veteran's claimed involvement in  the air show crash Ramstein Air Base in August 1988 and efforts to recover/identify wreckage of Pan Am Flight 103 in Lockerby, Scotland, in December 1988.  Efforts may include contacting the U.S. Army and Joint Services Records Research Center (JSRRC), or other suitable agency, as appropriate to identify which military units and personnel may have been present at either event or involved in recovery operations.

4.  In order to comply with the Board's previous remand directives, obtain addendum opinions regarding the nature and etiology of the Veteran's claimed psychological disorder, cervical spine disorder, and his left and right leg popliteal to posterior tibial reversed saphenous vein graft bypasses.  

The need for another examination(s) is left to the discretion of the medical professional offering the addendum opinion(s).  The relevant records in the Veteran's electronic claims file (in Virtual VA and the Veterans Benefits Management System) and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

It is imperative that if the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  See also previous January 2012 and March 2015 Board Remands.

(a) The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its onset during military service or is otherwise related to military service.  In doing so, please note that the Veteran has psychiatric diagnoses of record throughout the appeal period and any improvement of symptoms at present is not a valid reason to withhold an opinion;

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder is caused by his service connected disabilities?  In doing so, please discuss the February 2012 private opinion that "[d]egenerative joint disease and spondylosis of the cervical and cervicothoracic regions complicated by spinal stenosis . . .  is more likely than not that . . . directly and causally related to injury to the lower extremities by chronic and constant adaptation and compensation for altered gait and weight shifting";

(c) Is it at least as likely as not (probability of at least 50 percent) that the Veteran s cervical spine disability is aggravated (i.e., permanently worsened beyond normal progression) by his service-connected disabilities?;

(d) If the cervical spine disability is not caused or aggravated by the Veteran's service connected degenerative disc disease of the lumbar spine is at least as likely as not (50 percent or greater probability) that the cervical spine disability is otherwise etiologically related to his period of active military service;

(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right and/or left leg popliteal to posterior tibial reversed saphenous vein graft bypass is caused by his service-connected disabilities?;  

(f) Is it at least as likely as not (probability of at least 50 percent) that the Veteran's right and/or left leg popliteal to posterior tibial reversed saphenous vein graft bypass is aggravated (i.e., permanently worsened beyond normal progression) by his service-connected disabilities?; and

(g) If the right and/or left leg popliteal to posterior tibial reversed saphenous vein graft bypass is not caused or aggravated by the Veteran's service-connected disabilities, is at least as likely as not (probability of at least 50 percent) that the disorders are otherwise etiologically related to his period of active military service?  In doing so, please note that service treatment records are positive for complaints of numbness in the lower extremities.

5.  Schedule the Veteran for a new VA examination to assess the nature and severity of his UPPP residuals.  

(a)  Per the Board's previous remand, please specifically address whether there is "stricture or obstruction fo the pharynx or nasopharynx; absence of soft palate; or paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment"; and 

(b) An examination of upper gastrointestinal tract symptoms must also be conducted, and the VA examiner is requested to identify any and all manifestations of the Veteran's UPPP residuals.  In doing so, please note that a February 2012 private opinion identified reflux and vomiting as residuals, but VA treatment records reflect that the Veteran has a separate diagnosis of gastroesophageal reflux disease (GERD).  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




